Citation Nr: 1111041	
Decision Date: 03/21/11    Archive Date: 04/05/11	

DOCKET NO.  07-30 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic heart disorder, claimed as "history of heart condition."

2.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity.

3.  Entitlement to an initial compensable evaluation for hypogonadism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a November 2008 statement, the Veteran raised the issue of entitlement to service connection for sleep apnea.  As that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is referred to the RO for the appropriate action.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed heart condition, as well as the current severity of his service-connected varicose veins of the right lower extremity and hypogonadism.

In that regard, service treatment records disclose that, while in service, the Veteran complained of an irregular heart beat/arrhythmia, as well as cardiac palpitations, exertional dyspnea, and fatigue.  Following an echocardiogram in March 2004, the Veteran received a diagnosis of borderline left ventricular hypertrophy with trace to mild tricuspid regurgitation.  While following a VA medical examination in September/October 2006, the Veteran once again received a diagnosis of mild left ventricular hypertrophy, his (left ventricular) diastolic function was described as normal, as were the heart valves and a Doppler examination.  Significantly, at the time of that examination, the Veteran's metabolic equivalent level (METs) was described as both 1.5 METs and 10 METs.  Moreover, the veteran was described both as having undergone treadmill testing, and not having undergone such testing.  Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.

Turning to the issues of increased evaluations for service-connected varicose veins of the right lower extremity and hypogonadism, the Board notes that the Veteran last underwent a VA examination for evaluation of those disabilities in September 2006, more than four years ago.  Moreover, in correspondence of February 2009, the Veteran's private physician, Dr. Schmidt, indicated that the Veteran was a patient in her practice, and that he suffered from "severe varicose veins in his lower extremities which were exacerbated by prolonged standing or sitting."  Significantly, records of Dr. Schmidt's treatment of the Veteran are not at this time a part of the Veteran's claims folder.  Moreover, during the course of an Informal Hearing Presentation in January 2011, and on various other occasions, both the Veteran and his accredited representative have argued that symptomatology associated with his service-connected varicose veins and hypogonadism has increased in severity, and that new VA examinations are, therefore, in order.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous VA examinations would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran's private physician, Dr. Sheila E. Schmidt, whose office is located at 7390 Broadway, Suite 112, Pearland, Texas  77581, with a request that she provide copies of any and all records of treatment of the Veteran at her practice, Pearland Health Care.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2009, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA cardiology, urologic and vascular examinations in order to more accurately determine the exact nature and etiology of his claimed heart condition, as well as the current severity of his service-connected varicose veins of the right lower extremity and hypogonadism.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse affect on his claims.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the cardiology examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic clinically-identifiable disease or disability of the heart, to include the aforementioned left ventricular hypertrophy and/or tricuspid regurgitation.  Should it be determined that the Veteran does, in fact, suffer from a chronic disease or disability of the heart, an additional opinion is requested as to whether that disease/disability at least as likely as not had its onset during the Veteran's period of active military service or was manifested to a compensable degree within one year after discharge from active service.

Following completion of the urologic examination, the examiner should specifically comment as to whether, as a result of the Veteran's service-connected hypogonadism, he suffers from penile deformity, and/or a loss of erectile power.

Following completion of an examination of the Veterans' varicose veins, the appropriate examiner should specifically comment as to whether, as a result of the Veteran's service-connected varicose veins of the right lower extremity, he suffers from persistent edema which is incompletely relieved by elevation of the extremity, with or without stasis pigmentation or eczema.

A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  A notation to the effect that this record review has taken place must be included in the examination reports.

4.  The RO should then readjudicate the Veteran's claim for service connection for a chronic heart disorder, claimed as a "history of heart condition," as well as his claims for increased evaluations for service-connected varicose veins of the right lower extremity and hypogonadism.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in January 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



